         Case 1:19-cr-00818-PGG Document 53 Filed 06/11/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     June 11, 2020

BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Melo et al., 19 Cr. 818 (PGG)

Dear Judge Gardephe:

        The Government respectfully writes with the consent of all counsel to clarify the parties’
joint request for an adjournment in this matter. The parties have conferred, and all parties consent
to an adjournment of up to 60 days. They further consent to exclusion of time under the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interest of justice.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                          by: ___/s/__________________________
                                              Celia V. Cohen
                                              Assistant United States Attorney
                                              (212) 637-2466
